TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00691-CV



                                    In re Johnny Ray Valchar


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


                             MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus, complaining that the trial court had not

satisfied its statutory duties under article 11.07 of the code of criminal procedure with regard to an

application of writ of habeas corpus he filed on or about September 8, 2010. The trial court has since

informed this Court that it has issued an order with findings of fact and conclusions of law and has

ordered the application and related documents to be forwarded to the court of criminal appeals. A

copy of the trial court’s order has been sent to Valchar. Therefore, the trial court has complied with

the statute and Valchar has received the relief he sought through his petition for writ of mandmaus.

Accordingly, we deny the petition for writ of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 26, 2010